Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “a contact drum freezer mounted to revolve about an axis generally parallel to a main line of transit”. First no “main line of transit” is identified. Therefor the arrangement as claimed is not shown. In this same vein, claim 1 recites “transferring product laterally” out of the main line.
The following terms are found in the claims. The terms are not found in the specification. The figures do not provide terms or reference characters. For this reason it cannot be ascertained if the claimed features are supported in the drawings.
a main line of transit – claim 1, line 3
endless product wrap belt – claim 1, line 5
an intake shelf – claim 1, line 5
an inner product-compressing run – claim 1, line 5
an outer return run – claim 1, line 6
a cross feed conveyor – claim 1, line 7
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
a main line of transit – claim 1, line 3
endless product wrap belt – claim 1, line 5
an intake shelf – claim 1, line 5
an inner product-compressing run – claim 1, line 5
an outer return run – claim 1, line 6
a cross feed conveyor – claim 1, line 7
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “clam shell-inspired structure”; the scope of the phrase is unclear. It is unclear what aspects of a clam shell are required in order to be considered inspired therefrom.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over Broderdorf et al (US 5,121,611)
Regarding claim 1, Broderdorf discloses a contact drum freezer system, comprising:
a contact drum freezer (12) mounted to revolve about an axis generally parallel to a main line of transit (as shown in figure 2 the axis of ration of drum 12 is parallel to the axis of rotation of drive of main line transit 50);
an endless product wrap belt (40) having an intake shelf (figure 2 shows “shelf” area receiving product from main line belt 50), an inner product-compressing run encircling most of the drum (figures 1 and 2 show portion of belt 40 encircling most or more than half of drum 12) and an outer return run looping back to the intake shelf of the product wrap belt (highlighted by directional arrows 46 in figure 1);
a cross feed conveyor (50 and 64) situated in the main lane of transit having a return run (represented by 64) and product carrying run (50) for transferring product laterally out of the main lane of transit and onto the intake shelf of the product wrap belt (40);
wherein said contact drum freezer comprises a hollow drum (drum is hollow as shown throughout the figures)and support systems therefor (drum is supported);
said contact drum freezer system further comprises an inside treatment part for the hollow drum (manifold 30 distributes a heat transfer fluid within drum 12); and
said contact drum freezer system further comprises an outside treatment part for the endless product wrap belt (80 of figure 1 or 430 of figure 7 are both for treatment of the belt).
Further regarding the “cross feed conveyor” Broderdorf provides a main lane of transit for supplying and returning the material to be frozen in the form of a conveyor 50 and 64. Regarding the term “cross”  as the lines cross over the endless belt 40 they can be regarded as cross feed. The conveyors 50 and 64 also travel in opposed or cross directions they can be viewed as cross feed conveyors. Nonetheless the examiner takes official notice that cross feed conveyors are old and well known. It would have been obvious to one of ordinary skill in the art to provide a cross feed conveyor, such as one the supplies and returns product at 90°, in order varying arrangements and installations of the system.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broderdorf et al (US 5,121,611) in view of Malmberg et al (US 6,148,618).
Regarding claim 2, Broderdorf discloses the contact drum freezer system of claim 1, but lacks the air curtains as claimed. Malmberg teaches a similar freezer including an outside treatment part for a product wrap belt (19) comprising a series of air curtains (24) of chilled air aimed at the outside surface of the endless product wrap belt. It would have been obvious to one of ordinary skill in the art to have provided Broderdorf with the air curtains of Malmberg in order to increase cooling and aid to maintain contact between the belt and cooled product (3:27-37).
Regarding claim 3,  Broderdorf as modified discloses the contact drum freezer system of claim 2, but is silent concerning the material of the belt. The examiner takes official notice that stainless steel is old and well known for use in the food arts. It would have been obvious to one of ordinary skill in the art to have utilized stainless steel for its high thermal conductivity and reduced corrosion. Still further as textured surfaces tend to more quickly contaminate, it also follows to utilized a non-textured or smooth surface for the belt in order to reduce contamination.
Regarding claim 4, Broderdorf further discloses the inside treatment part for the hollow drum (12) comprises a fluid coolant distributed to the inside surface of the hollow drum (distributed by 30).
Regarding claim 5, Broderdorf disclose the coolant comprises D’Limonene (3:30).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broderdorf et al (US 5,121,611), in view of Sollich (US 2005/0039608), and Amerio (US 3,472,041).
Regarding claim 6, Broderdorf discloses the system of claim 1, but is silent concerning a housing. The examiner notes that some housing is necessary in order to insulate a freezer from the surroundings. 
Sollich provides for a freezer including a housing (1) comprising a cabinet and hood; wherein the hood lifts off for cleaning (hood 25 of figure 4 lifts for cleaning); and the cabinet comprises first and second opposed clam shell-inspired structures (as shown in figure 4 the other of 25 and 4 separate for cleaning) that spread apart from one another whereby providing access to internal parts and for maintenance/cleaning.
Amerio provides for a similar drum freezer including a clam shell-inspired structure for housing the drum (figure 7 shows the clam shell in an open position).
It would have been obvious to one of ordinary skill in the art to have provided Broderdorf with the housing as instructed by Sollich and Amerio in order to insulate the freezing space from an outside environment and allow for opening thereof to facilitate cleaning.
Regarding claim 7, Broderdorf as modified includes the outside treatment part for the endless product wrap belt is supported by the first clam shell-inspired structure, and travels with the first clam-shell inspired structure when the spread apart from the second (as shown in Amerio the clam shell includes an outside treatment part; therefor in modification it follows to provide Broderdorfs outside treatment part to the clam shell).
Regarding claim 8, Broderdorf as modified discloses the inside treatment part of the hollow drum is supported by the second clam shell-inspired structure, and travels with the second clam shell-inspired structure when separated from the first (as the drum is supported by the cabinet and clam shell the inside treatment part is also supported by the clam shell cabinet).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broderdorf et al (US 5,121,611), in view of Sollich (US 2005/0039608),  Amerio (US 3,472,041), and Malmberg et al (US 6,148,618)
Regarding claim 9, Broderdorf discloses the contact drum freezer system of claim 1, but lacks the air curtains as claimed. Malmberg teaches a similar freezer including an outside treatment part for a product wrap belt (19) comprising a series of air curtains (24) of chilled air aimed at the outside surface of the endless product wrap belt. It would have been obvious to one of ordinary skill in the art to have provided Broderdorf with the air curtains of Malmberg in order to increase cooling and aid to maintain contact between the belt and cooled product (3:27-37).
Regarding claim 10,  Broderdorf as modified discloses the contact drum freezer system of claim 2, but is silent concerning the material of the belt. The examiner takes official notice that stainless steel is old and well known for use in the food arts. It would have been obvious to one of ordinary skill in the art to have utilized stainless steel for its high thermal conductivity and reduced corrosion. Still further as textured surfaces tend to more quickly contaminate, it also follows to utilized a non-textured or smooth surface for the belt in order to reduce contamination.
Regarding claim 11, Broderdorf further discloses the inside treatment part for the hollow drum (12) comprises a fluid coolant distributed to the inside surface of the hollow drum (distributed by 30).
Regarding claim 12, Broderdorf disclose the coolant comprises D’Limonene (3:30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heyde (US 2001/0011587) – clam-shell opening freezer.
Morey et al (US 11,118,787) – air plenum structures and clam-shell arrangement.
Onozato et al (US 8,567,308) – air curtain
Okamoto et al (US 8,347,639) – air curtain
Ishikura et al (US 7,121,107) - air curtain
Donohue et al (US 5,478,584) – Clam shell arrangement.
Akamatsu (US 4,934,928) drum freezer.
Smith (US 4,479,776) – air distribution.
Roth (US 4,192,866) – drum freezer with parallel return
Mencacci (US 2,794,326) – drum freezer housing and supports

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763